Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the holes on the sides of the surface of the wooden frame.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the holes on the sides of the surface of the wooden frame” will be interpreted as - holes on sides of the surface of the wooden frame-.

Claims 14 and 15 recites the limitation "the slots on the wooden holders.”  There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the slots on the wooden holders” will be interpreted as - slots on the wooden holders -.

Claim Interpretation
Claim 17 recites “said ignition material is a material burning at a low temperature.”  The applicant’s specification recites “The ignition material 8 is a charcoal briquette or thermal-treated wooden chips burning at a low temperature. The charcoal briquette is made of compressed charcoal that does not 
Claim 6 recites “wherein the natural protective agent is saltwater.” “Saltwater” will be interpreted as any salt dissolved in water, and not the more colloquial usage meaning sodium chloride salt dissolved in water.
Claim 15 recites “wherein the wooden rods are mounted vertically into the slots on the wooden holders mounted into the grooves.” The examiner believes this is intended to coincide with the embodiment of figure five. In other words, the rods are not vertical but the mounting of them is.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ignition device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petersons (EP 2314187 A1), hereinafter Petersons, in view of Brandt (DE 202016006557 U1), hereinafter Brandt.

Regarding claim 17, Petersons discloses a grilling set made of natural materials comprising: 
a wooden frame (“all its parts are made of hardwood block” claim 1) having a surface partially formed by a cut cavity (“the cavity in the central core part C - for putting in burning material” paragraph [0010]) and partially by uncut portions (“grill body A, bottom B” paragraph [0010]), wherein the uncut portions have grooves and holes (“Cuts 2 and 3 in the grill's lateral wall 1… as well as holes 5 in the grill's floor B, which in the Fig. 1 is shown as a dashed line, are intended for acceleration of burning process” paragraph [0010]); 
said cavity having a base (B), and sidewalls (1), said cavity having ventilation holes on the sidewalls (2 and/or 3); and 
an ignition material and ignition device, wherein said ignition material is a material burning at a low temperature (“fuel material (charcoal, grill-firewood, briquettes etc.), but the cavity in the central core part C - for putting in burning material (resinous splinters, birch-barks, chopped slivers, sprinkled with fuel mixture)” paragraph [0010]. The descriptions of burning material are considered equivalent to the ignition device claimed by the applicant because the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification); and
a holding device configured to hold a grilling product above the ignition material (“The even upper edge of the lateral wall 1 of the grill body ensures possibility to place on it grill's grating and upon it - the prepared to be product, besides, it is possible to prop spits with the grilling product upon it” paragraph [0010]).

    PNG
    media_image1.png
    391
    433
    media_image1.png
    Greyscale

Petersons does not disclose end-walls, or wherein said holding device consists of wooden rods, or wooden rods and wooden holders.

However, Brandt teaches end-walls (the grill of Brandt is rectangular), and wherein said holding device consists of wooden rods, or wooden rods and wooden holders (“The grill grate 18 of the exemplary embodiment shown consists of individual bars 19 which are made of combustible material, in the exemplary embodiment shown made of wood” paragraph [0024] of the provided translation).

    PNG
    media_image2.png
    368
    577
    media_image2.png
    Greyscale

In view of Brandt’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include end-walls, and wherein said holding device consists of wooden rods, or wooden rods and wooden holders as is taught in Brandt, in the grilling set disclosed by Petersons.
One would have been motivated to include end-walls because the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of rectangular (i.e. having side-walls and end-walls). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the round grill of Petersons to be rectangular as in Brandt.
One would have been motivated to include wherein said holding device consists of wooden rods, or wooden rods and wooden holders because Brandt states “the bars of the grill are made of combustible material, according to a preferred embodiment of wood, which again allows easy disposal” (paragraph [0014] of the provided translation). Therefore, including the wooden rods disclosed by Brandt will simplify disposal.

Regarding claim 3, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17, wherein a part of the base of the cavity is flat (Bottom B appears substantially flat).

Regarding claim 7, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17, wherein the ignition material is a charcoal briquette (“fuel material (charcoal, grill-firewood, briquettes etc.)” paragraph [0010]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Southerland (US 5535666 A), hereinafter Southerland.

Regarding claim 2, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not disclose wherein a part of the base of the cavity is concave.

However, Southerland teaches wherein a part of the base of the cavity is concave (Figure 2).

    PNG
    media_image3.png
    379
    539
    media_image3.png
    Greyscale

Petersons does not disclose the concave shape. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the concave. On the contrary, the applicant states “The cavity may have a concave or flat base.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the base to be concave.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Brogger (US 20180140133 A1), hereinafter Brogger.

Regarding claims 4 and 5, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 



However, Brogger teaches wherein the cavity and/or the surface of the wooden frame have been coated with a natural protective agent, wherein the natural protective agent is clay (“the insert 7 could also or instead be made from e.g. wood, compressed straw material, a cardboard construction or another natural and/or organic and/or biodegradable material having low thermal conductivity. Such materials would in most cases would have to comprise some sort of inner fireproof layer or coating--such as a layer of clay material--or would have to be mixed with a fireproof material or would in another way be treated with a fire retardant ensuring the fireproof quality of the insert 7” paragraph [0086]).

    PNG
    media_image4.png
    342
    536
    media_image4.png
    Greyscale

In view of Brogger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the cavity and/or the surface of the wooden frame have been coated with a natural protective agent, wherein the natural protective agent is clay as is taught in Brogger, in the grilling set disclosed by Petersons.
One would have been motivated to include wherein the cavity and/or the surface of the wooden frame have been coated with a natural protective agent, wherein the natural protective agent is clay .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, in view of Brogger, and further in view of Hume (US 7553538 B2), hereinafter Hume.

Regarding claim 6, Petersons, as modified by Brandt and Brogger, discloses the grilling set made of natural materials according to claim 4. 

Petersons, as modified by Brandt and Brogger, does not disclose wherein the natural protective agent is saltwater.

However, Hume teaches wherein the natural protective agent is saltwater (“wherein said fire retardant is made from a water-based slurry of partially soluble boron salts, and wherein said water-based slurry comprises a boron salt solution and a suspension of boron salt particles” claim 9).

Brogger does not disclose saltwater as a protective agent. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Hume teaches saltwater as a suitable flame retardant. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct fireproof layer of Brogger using saltwater.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Smith (US 3901766 A), hereinafter Smith.


Regarding claim 8, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not explicitly disclose wherein the ignition material is thermal-treated wooden chips (The examiner notes that charcoal is a thermally treated [pyrolysis] material which may be wood chips, but is not necessarily so).

However, Smith teaches wherein the ignition material is thermal-treated wooden chips (“The invention has been conceived and developed particularly for the production of charcoal from wood chips” column 1, line 5).

Petersons does not disclose ignition material which is thermal-treated wooden chips. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Smith teaches thermal-treated wooden chips as a suitable charcoal. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to produce the charcoal of Petersons from wood chips.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Cleveland (US 3359887 A), hereinafter Cleveland.

Regarding claim 9, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not disclose wherein the wooden holders are rectangular plates with two longer sides and two shorter sides, with slots made along at least one of its longer sides.



    PNG
    media_image5.png
    353
    583
    media_image5.png
    Greyscale

	Petersons, as modified by Brandt, does not disclose the claimed food support structure. Cleveland teaches the claimed food support structure. The substitution of one known element (the grate of Brandt) for another (the skewer/support of Cleveland) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Cleveland would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Anderson (US 3353527 A), hereinafter Anderson.

Regarding claims 10-12, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17, wherein the set includes wooden food supports.



However, Anderson teaches wherein the set includes at least two holders configured to be mounted into the grooves on the surface of the frame during use, wherein the holders are mounted horizontally and vertically into the grooves during use.

    PNG
    media_image6.png
    421
    514
    media_image6.png
    Greyscale

Petersons, as modified by Brandt, does not disclose the claimed food support structure. Anderson teaches the claimed food support structure. The substitution of one known element (the cooking surface of Brandt) for another (the elevated cooking surface of Anderson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Anderson would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claims 18, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17, wherein the holes are configured to support the holding device such that the holes support the wooden rods (See figure 1 of Brandt).

Peterson, as modified by Brandt, does not disclose wherein the grooves are configured to support the holding device such that the grooves support the wooden holders. 

However, Anderson teaches wherein the grooves are configured to support the holding device such that the grooves (70) support the holders (64, 66).

Petersons, as modified by Brandt, does not disclose the claimed food support structure. Anderson teaches the claimed food support structure. The substitution of one known element (the cooking surface of Brandt) for another (the elevated cooking surface of Anderson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Anderson would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, and further in view of Sculuca (US 20040025708 A1), hereinafter Sculuca.

Regarding claims 13, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not disclose wherein the wooden rods are mounted at an about 45-degree angle into holes on sides of the surface of the wooden frame during use.

However, Sculuca teaches wherein the rods are mounted at an angle into holes on sides of the surface of the frame during use (“In the embodiment illustrated in FIG. 3C, optional fasteners are 

    PNG
    media_image7.png
    332
    577
    media_image7.png
    Greyscale

Petersons, as modified by Brandt, does not disclose the claimed food support structure. Sculuca teaches the claimed food support structure. The substitution of one known element (the grate of Brandt) for another (the skewers of Sculuca) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Sculuca would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Petersons, as modified by Brandt and Sculuca, does not disclose wherein the wooden rods are mounted at an about 45-degree angle. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, in view of Summers (US 3297166 A), hereinafter Summers, and further in view of Anderson.

Regarding claim 14, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not disclose wherein the wooden rods are mounted horizontally into slots on the wooden holders mounted into the grooves.

However, Summers teaches wherein the rods are mounted horizontally into slots on the holders mounted via grooves.

    PNG
    media_image8.png
    318
    461
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    230
    380
    media_image9.png
    Greyscale

Petersons, as modified by Brandt, does not disclose the claimed food support structure. Sculuca teaches the claimed food support structure. The substitution of one known element (the grate of Brandt) for another (the skewers of Summers) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Summers would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Petersons, as modified by Brandt and Summers, does not disclose the wooden holders mounted into the grooves of the frame. 

However, Anderson teaches disclose the holders (64, 66) mounted into the grooves of the frame (70).

The court has held that reversal of parts is an indicia of obviousness (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In the present case, the difference between the claims and the prior art of Summers is that the holders are mounted into grooves of the frame instead of the frame mounted into the grooves of the holders. Anderson shows the claimed configuration of mounting with relation to the frame and the holders which is a mere reversal and therefore an obvious modification.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Petersons, in view of Brandt, in view of Cleveland, and further in view of Anderson.

Regarding claim 15, Petersons, as modified by Brandt, discloses the grilling set made of natural materials according to claim 17. 

Petersons, as modified by Brandt, does not disclose wherein the wooden rods are mounted vertically into slots on the wooden holders mounted into the grooves.

However, Cleveland teaches wherein the rods are mounted vertically into slots on the holders (See figure).

Petersons, as modified by Brandt, does not disclose the claimed food support structure. Cleveland teaches the claimed food support structure. The substitution of one known element (the grate of Brandt) for another (the skewer/support of Cleveland) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Cleveland would have yielded predictable results, namely, support structure for cooking food (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Petersons, as modified by Brandt and Cleveland, does not disclose the wooden holders mounted into the grooves.

However, Anderson teaches the holders (64, 66) mounted into the grooves (70).

Petersons, as modified by Brandt and Cleveland, does not disclose the mounting configuration. Anderson teaches the claimed mounting structure. The substitution of one known element (the wingnut of Cleveland) for another (the groove of Anderson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the structure taught in Anderson would have yielded predictable results, namely, mounting for the holders (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hait (US 5535733 A) “To ignite the briquettes B, conventional and well-known methods are employed. For example, solid fuel tablets, solid fuel sticks, alcohol gel, liquid lighter or the like are placed on the briquettes”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762